                  Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 1 of 78

                                                                                        ORIGINAL
              1   KEKER, VAN NEST & PETERS LLP
                  ELLIOT R. PETERS - #158708
              2   epeters@keker.com
                  LAURIE C. MIMS - #241584
              3   lmims@keker.com
                  STEVEN P. I^GLAND - #221076
              4   sragland@keker.com
                  CODY S. HARRIS - #255302
              5   charris@keker.com                                                 FILED
                  ELIZABETH K. McCLOSKEY - #268184
              6   emccloskey@keker.com                                             OCT 3 0 2811
                  633 Battery Street
              7   San Francisco, CA 94111-1809                                     SUSAN Y. SOONG
                  Telephone:      415 391 5400                                      K, U.S. DISTRICT COURT
              8   Facsimile:      415 397 7188                                      DISTRICT OF CAUFORNIA

              9   Attorneys for
                  GENENTECH, INC.
             10

             11                                  UNITED STATES DISTRICT COURT

             12                                NORTHERN DISTRICT OF CALIFORNIA


             13   UNITED STATES OF AMERICA,                        Case No. CR-18-527-WHA

             14                   Plaintiff.                       DECLARATION OF STEVEN P.
                                                                   RAGLAND IN SUPPORT OF
             15          V.                                        GENENTECH, INC.'S ADMINISTRATIVE
                                                                   MOTION TO RELATE CASES
             16   XANTHE LAM,
                  ALLEN LAM,                                       Judge:        Hon. William Alsup
             17   JOHN CHAN and
                  JAMES QUACH,                                     Date Filed: October 25, 2018
             18
                                  Defendants.
             19
                  GENENTECH, INC.,
             20                                                    Case No. 3:18-cv-06582-LB
                                  Plaintiff,
             21                                                    Judge: Magistrate Judge Laurel Beeler
                         V.
             22                                                    Date Filed:     October 29, 2018
                  JHL BIOTECH, INC., XANTHE LAM, an
             23   individual. ALLEN LAM, an individual,
                  JAMES QUACH, an individual, RACHO
             24   JORDANOV, an individual, ROSE LIN, an
                  individual, JOHN CHAN, an individual, and
             25   DOESl-50,

             26                   Defendants.

             27

             28


                               DECLARATION OF STEVEN P. RAGLAND IN SUPPORT OF GENENTECH, INC.'S
                                               ADMINISTRATIVE MOTION TO RELATE CASES
                                                       CASE NO. CR-I8-527-WHA
I308132.V1
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 2 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 3 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 4 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 5 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 6 of 78
                               I
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 7 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 8 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 9 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 10 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 11 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 12 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 13 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 14 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 15 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 16 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 17 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 18 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 19 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 20 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 21 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 22 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 23 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 24 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 25 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 26 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 27 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 28 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 29 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 30 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 31 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 32 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 33 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 34 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 35 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 36 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 37 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 38 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 39 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 40 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 41 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 42 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 43 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 44 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 45 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 46 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 47 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 48 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 49 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 50 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 51 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 52 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 53 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 54 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 55 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 56 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 57 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 58 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 59 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 60 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 61 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 62 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 63 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 64 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 65 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 66 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 67 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 68 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 69 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 70 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 71 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 72 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 73 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 74 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 75 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 76 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 77 of 78
Case 3:18-cr-00527-WHA Document 20 Filed 10/30/18 Page 78 of 78
